FILED
                                                                                   May 12 2020, 10:33 am

                                                                                        CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




      APPELLANT PRO SE                                              ATTORNEY FOR APPELLEE
      Thomas DeCola                                                 Janette E. Surrisi
      North Judson, Indiana                                         Wyland, Humphrey, Clevenger
                                                                      & Surrisi, LLP
                                                                    Plymouth, Indiana



                                                    IN THE
           COURT OF APPEALS OF INDIANA

      Thomas DeCola,1                                               May 12, 2020
      Appellant-Plaintiff,                                          Court of Appeals Case No.
                                                                    20A-MI-709
               v.                                                   Appeal from the
                                                                    Starke Circuit Court
      Starke County Election Board,                                 The Honorable Michael S.
      Appellee-Defendant                                            Bergerson, Special Judge
                                                                    Trial Court Cause No.
                                                                    75C01-2002-MI-11



      Vaidik, Judge.


[1]   In January and February of this year, Thomas DeCola declared his candidacy

      for three offices in the Starke County primary election that was originally




      1
       In the caption of his complaint and the caption of his appellate brief, the appellant indicated that his last
      name is “De Cola.” In the body of his complaint and the body of his brief, however, he refers to himself as
      “DeCola.” We adopt the latter spelling.

      Court of Appeals of Indiana | Opinion 20A-MI-709 | May 12, 2020                                       Page 1 of 4
      scheduled to be held on May 5: Starke County Treasurer, Railroad Township

      Republican Precinct Committeeman, and Republican State Convention

      Delegate-District 17. On February 7, Starke County Republican Party

      Chairman Dave Kesvormas filed challenges to DeCola’s candidacy for all three

      offices, claiming that DeCola had engaged in “gross misconduct” at a political

      conference and that he “does not meet the qualification and prerequisite set

      forth in the rules of the Indiana GOP.” Appellant’s App. Vol. II pp. 14, 15. The

      Starke County Election Board held a hearing on the matter on February 26,

      sustained the challenges, and ruled that DeCola “will not appear on the primary

      ballot in Starke County in 2020.” Id. at 126.


[2]   On February 28, DeCola appealed the Election Board’s action to the Starke

      Circuit Court, asking the court to “order the Board to reinstate his

      candidacies[.]” Id. at 7. A hearing was scheduled for March 20. That day,

      Governor Holcomb issued an executive order postponing the primary election

      until June 2 because of the COVID-19 pandemic. See Executive Order 20-07,

      https://www.in.gov/gov/files/EO_20-07_Rescheduling_Primary.pdf

      [https://perma.cc/7Z6L-VV2A]. During the hearing, however, the Election

      Board’s attorney indicated that some absentee ballots had already been sent to

      voters. After the hearing, the court issued an order affirming the Election

      Board’s decision.


[3]   DeCola then appealed the trial court’s decision to this Court. The matter was

      transmitted to this panel on May 7. DeCola asks us to order the Election Board

      to “reinstate” his three candidacies “on the June 2, 2020 Starke County

      Court of Appeals of Indiana | Opinion 20A-MI-709 | May 12, 2020           Page 2 of 4
      Republican Primary and absentee ballots.” Appellant’s Br. p. 17. The problem

      with that requested relief is that only three weeks remain before the primary—a

      primary that will be conducted largely via absentee ballot because of the

      COVID-19 pandemic. Even under optimal circumstances, it is highly unlikely

      we would order a county election board to start from scratch on absentee ballots

      three weeks before an election. We certainly will not do so with the pandemic

      ongoing, with Indiana’s reopening effort still in its early stages, and with a

      growing number of absentee ballots having already been sent to voters. As the

      Election Board states, “To redo the absentee ballot in this environment would

      be untenable.” Appellee’s Br. p. 18. DeCola makes no argument to the

      contrary.


[4]   As we have said, “A case should be dismissed as moot when no effective relief

      can be rendered to the parties before the court.” J.B. v. State, 55 N.E.3d 831, 833

      (Ind. Ct. App. 2016). Because we could not grant DeCola the relief he seeks

      even if we were to agree with him that the Election Board erred by keeping him

      off the ballot, we dismiss his appeal. We express no opinion on the merits of the

      Election Board’s decision.2


[5]   Dismissed.




      2
        DeCola has filed a motion to strike part of the Election Board’s brief and a “Motion to Change the Security
      Code for De Cola’s Filings.” In separate orders issued today, we deny the former motion and grant the
      latter.

      Court of Appeals of Indiana | Opinion 20A-MI-709 | May 12, 2020                                   Page 3 of 4
May, J., and Robb, J., concur.




Court of Appeals of Indiana | Opinion 20A-MI-709 | May 12, 2020   Page 4 of 4